t c memo united_states tax_court marshall i gordon petitioner v commissioner of internal revenue respondent docket no filed date nathan m sutton janice s martin lyle d pishny for petitioner charles m berlau for respondent memorandum opinion raum judge the commissioner determined a dollar_figure deficiency in petitioner's federal_income_tax and a dollar_figure sec_6661 addition_to_tax for substantial_understatement the issues are whether petitioner petitioner or marshall realized capital_gain on the transfer of a 5-percent interest in blackbob a kansas property and whether he is liable for a sec_6661 addition_to_tax the facts have been stipulated unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure marshall i gordon petitioner resided in overland park kansas when the petition in this case was filed petitioner and his sister suzanne aron suzanne were in dispute over the estate of their late father milton gordon and assets owned by gordon realty company inc gordon realty they agreed to submit all of their differences to binding arbitration gordon realty owned an undivided interest in blackbob a plot of land located pinciteth and blackbob johnson county kansas blackbob of the shares of common_stock outstanding in gordon realty petitioner owned shares suzanne owned shares and their respective children owned the remaining shares pursuant to a plan_of_liquidation under which it was required to distribute all of its property and assets gordon realty conveyed to petitioner suzanne and their respective children undivided proportionate ownership interests in real_estate including blackbob of percent percent and percent respectively the remaining interest in blackbob was owned by milton gordon deceased on date pursuant to a journal entry of final settlement percent of that interest was conveyed to petitioner personally or for his benefit and percent to suzanne personally or for her benefit in date petitioner's wife elaine gordon elaine filed for divorce in a memorandum_decision of date the divorce court ruled that elaine and her husband marshall were deemed to own of blackbob one-half of which percent was allocated to elaine the court ordered marshall to obtain a deed from gordon realty to mrs gordon conveying to her a interest in the tract when he failed to deliver the deed elaine filed a motion to compel defendant gordon realty company inc and defendant gordon financial_corporation to transfer real and personal_property on date petitioner and elaine met before the district_court judge and announced that they had reached a compromise elaine would receive dollar_figure for her share of blackbob conditioned upon the execution of the agreement between marshall gordon and suzanne aron as set forth in the arbitor's sic award the parties agreed to formally prepare a separation agreement and submit it to the court for its approval at a later date in date the arbitration between petitioner and suzanne formally ended an award was entered requiring that the ownership of all assets of the estate of milton gordon and gordon realty be adjusted petitioner would be the owner of all the interests held by the estate of milton gordon and all interests distributed by gordon realty in all of the property except blackbob and suzanne would be the sole owner of blackbob as part thereof she was to pay petitioner the sum of dollar_figure in date petitioner suzanne and elaine entered into an exchange_agreement under which they would transfer blackbob and other properties this agreement provided at closing each of the parties shall deliver their respective deeds conveyances or releases and any funds payable hereunder to company title company with instructions to record the documents in accordance with the terms and provisions above set forth at such time as company is in position to record same and has funds available to it for distribution to those parties entitled to payment hereunder it being understood that the payment to third party elaine shall be made out of the funds payable hereunder by second party suzanne to first party marshall and that such payment shall be deemed as a payment made by first party to third party the property exchange took place on date elaine executed a quitclaim_deed transferring her interest in the blackbob property to petitioner the deed was entered into the transfer record on date petitioner's children delivered their deeds to their interests in blackbob to petitioner petitioner conveyed by deed to suzanne his interest in blackbob the interest formerly allocated to elaine and the interests held by his children suzanne delivered dollar_figure to the title company the title company disbursed dollar_figure as payment to elaine gordon for release of judgment dollar_figure to petitioner's children and dollar_figure to petitioner on date elaine filed a release and satisfaction of judgment with the district_court bearing a face date of date this document provided the petitioner elaine and respondent marshall entered into a separation agreement and under the terms thereof petitioner shall receive dollar_figure in cash secured_by an equitable interest in the real_property located pinciteth blackbob johnson county kansas and respondent has paid to the petitioner the sum of dollar_figure and the judgment herein entered for the petitioner in the amount of dollar_figure against the respondent should be released and fully satisfied and the petitioner's interest in the real_property located pinciteth and blackbob johnson county kansas should be released on date weeks after the exchange took place petitioner and elaine filed the separation agreement under the terms of the agreement elaine was given as her personal_property dollar_figure in cash or other good negotiable instrument secured_by equitable interest on the real_property located pinciteth and blackbob johnson county kansas this provision was initialed by petitioner on date and by elaine on date the first page states that the agreement was made and entered into on date however the certification by the clerk of the district_court attests that the original document was filed on date the journal entry approving the property settlement agreement was filed on date on his income_tax return petitioner as stipulated by the parties reported long-term_capital_gain of dollar_figure rounded to the nearest dollar with respect to the blackbob exchange in the statutory_notice_of_deficiency the commissioner determined that petitioner received unreported long-term_capital_gain of dollar_figure the difference between the dollar_figure cash paid_by suzanne and the dollar_figure reported by petitioner upon petitioner's showing that he paid dollar_figure for his children's ownership interests in blackbob which he transferred to suzanne respondent has since conceded dollar_figure of the dollar_figure long-term_capital_gain ascribed to petitioner the commissioner and petitioner agree that an exchange of interests occurred between petitioner suzanne and elaine they both agree that elaine conveyed by deed her interest in blackbob to petitioner which he subsequently transferred to his sister they agree that suzanne provided dollar_figure which was deemed a actually the title company paid only dollar_figure instead of dollar_figure on petitioner's behalf to his children but nothing here appears to turn upon the comparatively minor difference perhaps it represents part of the title company's fee for its participation as escrow agent the parties have stipulated with respect to a number of issues not in controversy now and the commissioner has conceded that petitioner is not liable for the sec_6661 addition_to_tax with respect to the items involved in the foregoing settled issues payment by petitioner to elaine however they place different interpretations upon these events the government contends that petitioner was the owner of the disputed percent interest in blackbob and as such should be taxed on the dollar_figure portion of the cash supplied by suzanne that was allocable to him petitioner argues that at the time of the exchange although he acted as a conduit between suzanne and elaine elaine was the owner of percent of blackbob and as the seller of that 5-percent interest to suzanne should bear whatever the applicable tax burden might be after the estate of his father was settled petitioner received percent of blackbob from gordon realty the divorce court allocated percent of blackbob half of that 45-percent interest to elaine at the same time petitioner and suzanne were having their interests in their father's estate and gordon realty arbitrated the arbitration resulted in suzanne's getting all of blackbob in exchange for dollar_figure the results of the divorce decree and the arbitration award were mutually inconsistent with percent of blackbob awarded to elaine by the divorce court and about a year later percent to suzanne in the entirely separate arbitration proceedings petitioner elaine and suzanne resolved the inconsistency by having elaine yield her 5-percent interest in blackbob and accept dollar_figure instead elaine consented to this in a 3-way agreement and the parties exchanged their interests using a title company as an escrow suzanne placed dollar_figure in the escrow account petitioner purchased the interests of his children in blackbob for dollar_figure the children transferred their interest to him and he in turn transferred that interest over to suzanne the dollar_figure payable by petitioner to his children was paid to them on his behalf by the title company out of the dollar_figure supplied by suzanne as indicated above the government has acknowledged petitioner's acquisition of his children's ownership_interest in blackbob and conceded that dollar_figure of the adjustment as we view this case the controversy should be decided on the basis of the substance of the matters affecting petitioner elaine and suzanne in substance elaine was the true owner of percent of blackbob and she in effect sold that interest to suzanne using petitioner as a conduit to enable him to transfer it to suzanne along with his own percent plus that which he acquired from his children thus enabling suzanne to become the sole owner of blackbob to summarize see supra note to be sure some portion of blackbob was owned by suzanne's children but no question has been raised with respect thereto presumably because suzanne acquired her children's interest or was otherwise content to treat it as her own petitioner's children transferred their interest in blackbob for dollar_figure petitioner acquired elaine' sec_22 5-percent interest as a conduit to complete the sale to suzanne petitioner transferred to suzanne his children's interest his own 5-percent interest and the percent interest which he had simultaneously reacquired for that purpose from elaine petitioner did not in substance sell anything to elaine and did not realize any gain on the transaction with elaine contrary to the government's argument we find that elaine not petitioner was the owner of the disputed 5-percent interest in blackbob immediately prior to the tripartite exchange the government relies on the separation agreement which changed elaine's interest from the right to ownership of percent of blackbob to dollar_figure in cash or other good negotiable instrument secured_by equitable interest on blackbob the government states in its reply brief that the separation agreement was made and entered into and executed by petitioner and elaine gordon on date based on the execution of the separation agreement on date the government contends that at the time the exchange occurred elaine no longer had an ownership_interest in blackbob she held only an equitable interest see hill v hill kan p 2d the flaw in that argument is the contention that the separation agreement was executed on date on that date petitioner and elaine merely announced that they had reached a potential compromise they did not file anything with the court in fact petitioner and elaine initialed the separation agreement in the sections describing the equitable interest as late as date and date the exchange actually occurred thereafter on date finally the separation agreement was not filed until date a fact to which the government has stipulated at the time immediately prior to the exchange elaine still held an ownership_interest the government makes an extended argument based upon kansas law and differences between warranty deeds and quitclaim deeds of course kansas law is controlling as to the technicalities of title relating to the property but such niceties in local law cf 309_us_106 do not detract from the substance of the transaction as we view this record we hold that petitioner did not realize any dollar_figure capital_gain with respect to the transaction before us since there is no deficiency with respect to this dollar_figure petitioner is not liable for any sec_6661 substantial_understatement addition in connection with this item decision will be entered under rule
